                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )
                                             )
                     Plaintiff,              )                8:19CR228
                                             )
       vs.                                   )
                                             )
MICHAEL G. HYMES,                            )                  ORDER
                                             )
                     Defendant.              )


        This matter is before the court on the defendant’s unopposed Motion to Continue
Trial [28]. Counsel requires additional time to finalize plea negotiations and complete the
appropriate plea documents. For good cause shown,

       IT IS ORDERED that the Motion to Continue Trial [28] is granted as follows:

       1. The jury trial now set for February 24, 2020, is continued to March 30, 2020.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests
          of the public and the defendant in a speedy trial. Any additional time arising as
          a result of the granting of this motion, that is, the time between today’s date
          and March 30, 2020, shall be deemed excludable time in any computation of
          time under the requirement of the Speedy Trial Act. Failure to grant a
          continuance would deny counsel the reasonable time necessary for effective
          preparation, taking into account the exercise of due diligence. 18 U.S.C. §
          3161(h)(7)(A) & (B)(iv).

       3. No further continuances will be granted without a hearing before the
          undersigned magistrate judge.


       DATED February 21, 2020.

                                   BY THE COURT:


                                   s/ Michael D. Nelson
                                   United States Magistrate Judge
